


110 HRES 926 IH: Recognizing the importance of food, product

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 926
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Ms. Sutton submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the importance of food, product
		  safety, and U.S. trade policy.
	
	
		Whereas the United States imports nearly $65,000,000,000
			 in food products annually, an amount nearly double the value imported when the
			 North American Free Trade Agreement (NAFTA) went into
			 effect;
		Whereas the U.S. Food and Drug Administration
			 (FDA) estimates it will only inspect 0.6 percent of the food it
			 regulates at the border in 2007;
		Whereas the FDA inspected approximately 8 percent of
			 imported food in 1992, prior to the enactment of NAFTA;
		Whereas imports of seafood increased by 65 percent in the
			 decade following the enactment of NAFTA;
		Whereas today over 80 percent of seafood consumed by
			 Americans is imported;
		Whereas the FDA was only able to inspect 1.93 percent of
			 all seafood imports in 2006, despite a 78 percent increase of Vibrio, a
			 diarrheal disease associated with seafood, following the enactment of NAFTA
			 between 1996 and 2006;
		Whereas the U.S. Department of Agriculture
			 (USDA) has only inspected 11 percent of beef, pork, and chicken
			 imported into the United States, despite the continuing threat of bovine
			 spongiform encephalopathy, or mad cow disease, and other health issues;
		Whereas many Americans have been affected by major food
			 contamination or health problems in the United States, including recalls of
			 spinach for Salmonella and E. coli contamination, the recall of tainted pet
			 food from China that sickened and killed an estimated 39,000 pets, and the ban
			 of Canadian cattle after cows tested positive for mad cow disease;
		Whereas the United States allows food to be imported
			 through 360 ports, although only 13 cities have an FDA laboratory;
		Whereas trade deals force the United States to accept food
			 imports that do not meet safety standards for food produced in the United
			 States as long as the products meet a vague equivalent
			 standard;
		Whereas vigorous inspections of imported food and products
			 by Federal officials is viewed as an impediment to trade under many agreements
			 and therefore are not carried out in an effective and efficient manner;
		Whereas the overall value of imported products has
			 increased dramatically during the NAFTA era, including an increase of 67
			 percent between 2000 and 2006;
		Whereas 80 percent of all toys sold in the United States
			 today are imported from China;
		Whereas the number of Chinese-made products being recalled
			 in the United States has doubled in the past 5 years;
		Whereas Chinese-made products now account for 60 percent
			 of all consumer product recalls; and
		Whereas the Consumer Product Safety Commission has half
			 the number of employees it had 3 decades ago, before trade deals allowed
			 unregulated, foreign products to flood our markets: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the causal relationship between
			 so-called free trade agreements and the increase of
			 imports;
			(2)recognizes that adoption of additional
			 trade agreements will likely significantly increase the number of products and
			 food our Nation imports;
			(3)recognizes that current United States’
			 trade policies must be improved to adequately ensure the safety of imported
			 food and products;
			(4)recognizes the link between current United
			 States trade policies and the increase in tainted imported food and unsafe
			 products;
			(5)recognizes that the percentage of food
			 imports currently inspected by the United States is inadequate and poses a risk
			 to American families;
			(6)recognizes the need to ensure the safety of
			 imported food before additional trade agreements are ratified;
			(7)encourages the USDA, FDA, and other Federal
			 agencies charged with keeping imported food safe to step up inspections of
			 imported food; and
			(8)encourages greater vigilance by Federal
			 agencies in ensuring imported products and food are safe.
			
